PER CURIAM".
Both the judgment and order must be affirmed. The motion was properly denied, for the reason that there was no default. Upon the day set "for trial the defendant applied for an adjournment. He states in his brief that an affidavit setting forth the grounds of his request was filed; but no such affidavit appears in the return, and we are therefore unable to determine whether or not such application should have been granted. When his request for an adjournment was denied, he remained in court and took part in the trial, by interposing objections to questions and cross-examining witnesses. It cannot, therefore, be claimed that there was a default. An examination of the testimony shows that the plaintiff proved a cause of action against the defendant for the amount of the judgment rendered.
Judgment affirmed, with costs.